   Case 2:21-mj-13102-LDW Document 1 Filed 03/17/21 Page 1 of 3 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              : CRIMINAL COMPLAINT
                                      :
       v.                             : Hon. Leda Dunn Wettre
                                      :
KEVIN CORDEIRO                        : Mag. No. 21-13102
                                      :


       I, Cyril Pereira, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

       I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives, and that this complaint is based on the
following facts:

                            SEE ATTACHMENT B


                        ___________________________________________________
                        Cyril Pereira, Special Agent
                        Bureau of Alcohol, Tobacco, Firearms & Explosives


Special Agent Pereira attested to this Complaint
by telephone pursuant to F.R.C.P. 4.1(b)(2)(A)


March 17, 2021                             at      District of New Jersey
Date                                               County and State


HONORABLE LEDA DUNN WETTRE                         _____________________________
UNITED STATES MAGISTRATE JUDGE                     Signature of Judicial Officer
   Case 2:21-mj-13102-LDW Document 1 Filed 03/17/21 Page 2 of 3 PageID: 2




                               ATTACHMENT A
                               COUNT ONE
              (Possession of Ammunition by a Convicted Felon)

      On or about February 27, 2021, in Union County, in the District of New
Jersey and elsewhere, the defendant,

                             KEVIN CORDEIRO,

knowing that he had previously been convicted in a court of at least one crime
punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting commerce at least eight (8) rounds of .45 caliber
ammunition.

     In violation of Title 18, United States Code, Section 922(g)(1).
    Case 2:21-mj-13102-LDW Document 1 Filed 03/17/21 Page 3 of 3 PageID: 3




                                ATTACHMENT B

      I, Cyril Pereira, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives. I am fully familiar with the facts set forth herein based
on my own investigation, my conversations with other law enforcement officers,
and my review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

      1.    On or about February 27, 2021, at approximately 10:51 a.m., law
enforcement responded to a report that shots were fired on Westfield Avenue in
Elizabeth, New Jersey.

       2.    Video footage captured the shooting and the events that followed
from multiple vantage points, which collectively depicts the following sequence
of events. An individual (“Individual-1”) entered a white Jeep (the “Jeep”) that
was parked on Westfield Avenue at approximately 10:43 a.m. At approximately
10:45 a.m., two individuals exited an apartment complex located across the
street from where the Jeep was parked. One of those two individuals, whom law
enforcement later identified as Kevin Cordeiro (“CORDEIRO”),1 fired
approximately eight gunshots toward the Jeep. Individual-1 immediately left the
area in the Jeep.

      3.    Shortly after the shooting, law enforcement recovered eight .45
caliber shell casings from the shooting scene.      The shell casings were
manufactured outside of New Jersey, and therefore traveled through interstate
commerce prior to February 27, 2021.

      4.    On or about September 16, 2011, CORDEIRO was convicted of
second-degree robbery, in violation of N.J.S.A. 2C:15-1, in New Jersey Superior
Court, for which he was sentenced to a six-year term of imprisonment.




1 A detective from the Union County Prosecutor’s Office identified CORDEIRO
from the video footage based on the detective’s familiarity with CORDEIRO from
a prior investigation.
